Clark App. No. 98CA19. On review of order certifying a conflict. The court determines that a conflict exists; the parties are to brief the issue stated at page 4 of the court of appeals’ Decision and Entry filed August 26,1998:
“Having determined that our May 22, 1998 decision in the present case conflicts with Eiland {v. Coldwell Banker Hunter Realty (Aug. 14, 1997), Cuyahoga App. No. 71369, unreported], supra, we hereby grant appellant’s motion requesting certification and certify the following issue to the Ohio Supreme Court:
“ ‘When a party purports to dismiss, voluntarily and without prejudice, less than all of the claims in the action, and all of the remaining claims have been adjudicated, are the orders adjudicating the remaining claims final orders that may be reviewed on appeal?’ ”
Moyer, C.J., Resnick and F.E. Sweeney, JJ., dissent.